Matter of Colon v Keyser (2017 NY Slip Op 06017)





Matter of Colon v Keyser


2017 NY Slip Op 06017


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

523761

[*1]In the Matter of ARMANDO COLON, Petitioner,
vWILLIAM F. KEYSER, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date: June 12, 2017

Before: Garry, J.P., Rose, Mulvey, Aarons and Pritzker, JJ.


Armando Colon, Fallsburg, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, J.P., Rose, Mulvey, Aarons and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.